Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "third pinhole" “third anti-reflection” in line 2, 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 20 should depend on claim 19.

Allowable Subject Matter
Claim 10, 14, 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 12, 13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 20220293657 A1) hereafter referred to as Chou in view of Mitani (US 5100822 A)
In regard to claim 1 Chou teaches a method for manufacturing a sensing device [see Fig. 24], comprising: 
providing a substrate [10 see paragraph 0062 “multiple sensing pixels 11 on a substrate 10”]; 
forming a sensing unit [11] on the substrate; 
forming a first light-shielding layer [“first metal light shielding layer 22”] on the sensing unit; 
forming a first anti-reflection layer [see paragraph 0085 “FIG. 24 is similar to FIG. 22 except for the difference that the optical module layer 20 further includes an anti-reflective layer 31, which is disposed on one or both of the second metal light shielding layer 26 and the first metal light shielding layer 22”] on the sensing unit; and 
patterning the first light-shielding layer and the first anti-reflection layer [see paragraph 0082 “first apertures 22A”] to form a first pinhole corresponding to the sensing unit,
but does not state “using a single lithography process”.
However see paragraph 0061, 0072 “front processes include: film formation processes for forming insulating layers, conductor layers and semiconductor layers; coating a photoresist film or photosensitive resin on a surface of a film and pattering the photoresist film by way of lithographing; and etching processes of selectively removing base material films with the photoresist patterns serving as masks”, see that in Fig. 24 the anti-reflective layer 31 is aligned to both of the second metal light shielding layer 26 and the first metal light shielding layer 22, see paragraph 0072 “layers made of materials, such as carbon, titanium nitride (TiN) or other semiconductor compatible materials capable of reducing the reflection of the metal material” “this anti-reflective layer may have one single layer or multiple layers”.
Thus Chou teaches lithography process to form photoresist mask to perform etching.
Using the same mask for etching multiple layers is standard practice, see Mitani Fig. 5 see “After the step shown in FIG. 4, the mask-forming material 15 of the small-trench region within the data storage capacitance element region is selectively removed by dry etching utilizing CHF.sub.3 gas, to form a mask 15A resistant to etching. The mask-forming material 14, the insulating film 2A, and the semiconductor substrate 1 are then removed selectively using mainly the mask 15A”, see the alignment in Fig. 5.
Thus it would be obvious to modify Chou so that in Fig. 24 to include “using a single lithography process”.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that in Fig. 24 the anti-reflective layer 31 is aligned to both of the second metal light shielding layer 26 and the first metal light shielding layer 22 , thus using a single mask to do all the etching is an easy way to achieve that alignment.
In regard to claim 12 Chou and Mitani as combined teaches wherein in the step of patterning the first light-shielding layer and the first anti- reflection layer using the single lithography process to form the first pinhole, a same mask [see combination Mitani ] is used to pattern the first light-shielding layer and the first anti-reflection layer.
In regard to claim 13 Chou and Mitani as combined teaches wherein after the step of forming the sensing unit on the substrate, further comprises: forming a planarization layer [“lower dielectric module layer 21”] on the sensing unit; and forming a passivation layer [“first inter-metal dielectric layer 23”] on the planarization layer.
In regard to claim 16 Chou and Mitani as combined teaches further comprising: forming a second light-shielding layer [see Chou paragraph 0085 “FIG. 24 is similar to FIG. 22 except for the difference that the optical module layer 20 further includes an anti-reflective layer 31, which is disposed on one or both of the second metal light shielding layer 26 and the first metal light shielding layer 22”] on the first anti-reflection layer; forming a second anti-reflection layer [see Fig. 24] on the first anti-reflection layer; and patterning the second light-shielding layer [see Fig. 24] and the second anti-reflection layer using a single lithography process [see Fig. 24 see combination Mitani]   to form a second pinhole, wherein the second pinhole overlaps the first pinhole in [see Fig. 24]  a normal direction of the substrate.
In regard to claim 17 Chou and Mitani as combined teaches wherein a width of the second pinhole is greater [see Fig. 24] than a width of the first pinhole.
In regard to claim 18 Chou and Mitani as combined teaches  wherein the second anti-reflection layer is formed [see Fig. 24] on the second light-shielding layer.
In regard to claim 19 Chou and Mitani as combined does not teach further comprising: forming a third light-shielding layer on the second anti-reflection layer; forming a third anti-reflection layer on the second anti-reflection layer; and patterning the third light-shielding layer and the third anti-reflection layer using a single lithography process to form a third pinhole, wherein the third pinhole overlaps the second pinhole in the normal direction of the substrate.
However see Fig. 23 see paragraph 0084 “the optical module layer 20 further includes a third metal light shielding layer 28, which is disposed above the second metal light shielding layer 26”.
The Examiner notes that in Fig. 24 it can be seen that (22,31,23) is a lower level in the optical module layer 20 and that (26,31,25) is an upper level in the optical module layer 20 and they have a relationship, thus adding one more level for the same purpose is held to be obvious see that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co.v. Bemis Co., 193 USPQ 8;
Thus it would be obvious to modify Chou to include further comprising: forming a third light-shielding layer on the second anti-reflection layer; forming a third anti-reflection layer on the second anti-reflection layer; and patterning the third light-shielding layer and the third anti-reflection layer using a single lithography process to form a third pinhole, wherein the third pinhole overlaps the second pinhole in the normal direction of the substrate.
The motivation is that mere duplication of the essential working parts of a device involves only routine skill in the art. 
In regard to claim 20 Chou and Mitani as combined teaches [see combination claim 19] , wherein a width of the third pinhole is greater than a width of the second pinhole, and the third anti-reflection layer is formed on the third light-shielding layer.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou and Mitani as combined and further in view of Toriyama (KR 100238922 B1)
In regard to claim 2 Chou and Mitani as combined does not specifically teach wherein a width of the first pinhole is between 1 pm and 20 pm.
However see Toriyama “aluminum thin film is used as a light shielding film in the above-mentioned conventional solid-state image pickup device. The aluminum thin film should have a thickness of about 0.8 μm to have sufficient light shielding performance. The opening width of the photoelectric conversion element has been reduced since the high density integration of the solid-state image pickup device has been remarkably developed in recent years. The device, which has 380,000 pixels and is compatible with 1 / 3-inch tubes, has an aperture width no greater than 2 μm”.
Thus it would be obvious to modify Chou to include wherein a width of the first pinhole is between 1 pm and 20 pm.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that such dimensions are known to give good results to detect light.

Claim(s) 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou and Mitani as combined and further in view of Kim (see PTO-892 Kim et al. “Transparent ...”) 
In regard to claim 3 Chou and Mitani as combined does not specifically teach wherein the step of forming the first anti-reflection layer comprises: forming a first insulating layer; forming a metal layer on the first insulating layer; and forming a second insulating layer on the metal layer,
however see paragraph 0072 “layers made of materials, such as carbon, titanium nitride (TiN) or other semiconductor compatible materials capable of reducing the reflection of the metal material” “this anti-reflective layer may have one single layer or multiple layers”.
See Kim Fig. 2 see “Figure 2 shows the optical transmittance of the SiON/Ag/SiON multilayer” see Ag is 12nm and SiON has various values including 50 nm to 130 nm, “flexible SiON/Ag/SiON multilayer has a high optical transmittance of 87.7% at optimized conditions due to the antireflection and surface plasmon effects in the oxidemetal-oxide structure”.
Thus it would be obvious to modify Chou to include wherein the step of forming the first anti-reflection layer comprises: forming a first insulating layer; forming a metal layer on the first insulating layer; and forming a second insulating layer on the metal layer.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that such triple layer has good antireflection capability.
In regard to claim 4 Chou, Mitani and Kim as combined teaches wherein a thickness of the first insulating layer is greater [see combination, see Kim see Ag is 12nm and SiON has various values including 50 nm to 130 nm] than a thickness of the metal layer.
In regard to claim 5 Chou, Mitani and Kim as combined teaches wherein a thickness of the first insulating layer is between [see combination, see Kim see Ag is 12nm and SiON has various values including 50 nm to 130 nm] 500 angstroms and 1000 angstroms.
In regard to claim 6 Chou, Mitani and Kim as combined teaches wherein a thickness of the second insulating layer is between [see combination, see Kim see Ag is 12nm and SiON has various values including 50 nm to 130 nm] 500 angstroms and 1000 angstroms.
In regard to claim 7 Chou, Mitani and Kim as combined teaches wherein a thickness of the metal layer is between [see combination, see Kim see Ag is 12nm and SiON has various values including 50 nm to 130 nm] 40 angstroms and 200 angstroms.
In regard to claim 8 Chou, Mitani and Kim as combined teaches wherein the thickness of the metal layer is between [see combination, see Kim see Ag is 12nm and SiON has various values including 50 nm to 130 nm] 40 angstroms and 160 angstroms.
In regard to claim 9 Chou, Mitani and Kim as combined teaches wherein the first anti-reflection layer is formed [see Chou Fig. 24] on the first light-shielding layer.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou and Mitani as combined and further in view of Kim et al. (US 20180151120 A1) hereafter referred to as Kim-20 
In regard to claim 11 Chou and Mitani as combined does not specifically teach wherein a thickness of the first light-shielding layer is between 1000 angstroms and 3000 angstroms.
See Kim-20 paragraph 0018 “In one or more embodiments, the light-shielding reflective layer is made of Ti having a first thickness of 500 Å to 1000 Å, made of Mo having a second thickness of 300 Å to 700 Å, made of Cu having a third thickness of 700 Å to 2000 Å, made of MoTi having a fourth thickness of 300 Å to 500 Å, or made of Al having a fifth thickness of 500 Å to 2000 Å”.
Thus it would be obvious to modify Chou to include wherein a thickness of the first light-shielding layer is between 1000 angstroms and 3000 angstroms.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that such thickness of metal is known to give good results to block light.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Shahar (US 20180329078 A1) Fig. 2 see paragraph 0028 “if the pixelated anode 116 and pinhole opening 134 are generally square-shaped, the area of the pixelated anode 116 is greater than the area of the pinhole opening 134. It may be noted that the depicted examples have generally square-shaped cross-sections. Other shapes of opening (e.g., circular, rectangular, or triangular, among others), may be utilized in alternate embodiments”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/Primary Examiner, Art Unit 2818